Exhibit 10.1
TRANSLATION FROM SWEDISH FOR INFORMATION PURPOSES ONLY.

  Handelsbanken   CONTRACT — Factoring account (Fakturakonto) (credit — SEK)

                         
Responsible officer
  Tel. no. (Incl. area code)   Branch no   Credit no.   o   New
Catarina Berntsson
  031-734 1423     6686         þ   Change

    Name and address (must always be filled in)   Business org. no.
Borrower
  MOBITEC AKTIEBOLAG       556546 – 6793
 
  Box 97       Tel. no. (Incl. area code)
 
  524 21 Herrljunga       Fax no. (Incl. area code)     E-mail   Contact person
    agne.axelsson@mobitec.eu   Agne Axelsson       With currency code and
figures        
Credit amount
  SEK 19,000,000             With currency code and in words        
 
  SEK NINETEEN MILLION           Factoring limit   Factoring limit as a %  
Maximum payment terms for invoices, no. of days     80   120       From-until
(Inclusive)   Possible extension period (no. of months)
Credit period
  2010-11-01 — 2010-12-31   12         Utilisation interest rate, currently %
p.a.   Contract rate of interest, currently % p.a.
Interest
  4.95   0.50         Due dates for utilisation interest (month, day)   (The
contract rate of interest is based on the entire amount, and is debited in
advance at the start of the credit period)
Interest due dates
  1231, 0331, 0630, 0930  

    Fees     Initial arrangement fee, SEK   Subscription fee, SEK/month   Fee
per invoice, Sweden, SEK   Fee per invoice, Export, SEK
 
              System   Mail   System   Mail
 
        980.00       8.00           10.00             Fee per printed default
billing including mailing, SEK
  Fee per reminder, SEK     25.00
  17.00

   
Invoices
  Estimated no. of invoices per year   Average payment period, no. of days  
Separate terms and conditions
       

Svenska Handelsbanken hereby undertakes to provide the borrower with an open
credit up to the above-mentioned credit amount on the terms and conditions
stated in this contract. During the credit period, the borrower must observe the
provisions of “General Terms and Conditions — Factoring Account (Fakturakonto)
(credit • SEK), June 2005”. When the borrower’s right to utilise the credit has
ceased, the borrower is obliged to immediately pay its debt to the Bank in
accordance with this contract. Disbursement under the credit is conditional on
the borrower assigning customer receivables to the Bank as collateral.
Application for disbursement is to be made to the Bank. This agreement has been
drawn up in duplicate, with the borrower and the Bank each taking a copy.

         
 
  Place, date   Place, date
Signatures
  Herrljunga      2010-10-19   2010-10-22  
 
  Signature of borrower   Bank’s signature
 
  Mobitec AB   Svenska Handelsbanken AB (publ)
 
  /s/ Agne Axelsson   /s/ Catarina Berntsson
 
      /s/ Patrik Niklasson

         
To be completed by the branch
  Date   Initials
Documents are in order
       

F118





--------------------------------------------------------------------------------



 



Handelsbanken   Page 1 of 4

GENERAL TERMS AND CONDITIONS for — Factoring with credit [Fakturakredit] (credit
— SEK), June 2005. TRANSLATION FROM SWEDISH FOR INFORMATION PURPOSES ONLY.

1.   Certain definitions       “The Bank” is Svenska Handelsbanken AB (publ).  
    “Factoring value” is the total gross amount outstanding at any time of all
assigned invoice claims with the exception of the invoice claims stated in
section 2 a)-f) and the invoice claims in section 2 g)-i) to the extent that the
Bank has excluded these invoices from the factoring value.       “Factoring with
credit account” is the account with the Bank on which the credit is booked.    
  “The Handelsbanken Group” is Svenska Handelsbanken AB (publ), including
branches and wholly owned subsidiaries.       “Debt collection company” is
Kredit-Inkasso AB, which is a wholly owned subsidiary in the Handelsbanken
Group.       “Credit” is the open credit which the Bank provides to the borrower
pursuant to section 2 below.       A “buyer” is a recipient of the borrower’s
invoices.       An “invoice file” refers to electronically transmitted
information relating to invoices, purchaser information, etc.   2.   Credit and
guarantees       On the terms and conditions stated in this contract, the Bank
undertakes to provide the borrower with an open credit up to the credit amount
stated on the signature page of the contract. The outstanding credit amount may,
however, never exceed the factoring limit stated on the signature page of the
contract, which is based on the factoring value. If the outstanding credit
amount on any occasion exceeds the factoring limit, the borrower shall pay the
excess amount pursuant to section 12 below.       The factoring value includes
all the invoice claims assigned by the borrower to the Bank, with the exception
of points a)-f) and g)-i) below, to the extent that the Bank has excluded these
from the factoring value.

  a)   invoice claims that refer to purchases on a sale-or-return basis (or
purchases where the buyer is otherwise entitled to return the goods purchased),
or sales on commission, or conditional sales or cash on delivery sales;     b)  
invoice claims for which a special certificate of claim has been issued;     c)
  invoice claims that do not correspond to a performance carried out by the
borrower,     d)   invoice claims for which:

  1)   the due date is not set out on the invoice,     2)   the due date falls
later than the number of days stated on the signature page of the contract,
calculated from the invoice date,     3)   there are impediments to assignment
or pledging of the invoice claim,     4)   the buyer has the right of set-off
due to a counterclaim on the borrower, or the right to a discount, or other
deduction on the final sum of the invoice in question than that stated on the
invoice,     5)   in other respects, conditions are included which contravene
the underlying contract, the contract between the buyer and the borrower, or
this contract,     6)   a dispute exists between the borrower and the buyer
concerning the invoiced claim,     7)   there are invoice claims where the buyer
is not fulfilling its commitments or may be assumed to risk becoming insolvent,
    8)   the due date was 30 days ago or more (see section 11);

  e)   invoice claims exist on a subsidiary or parent company or other company
with which the borrower has a substantial economic community of interest or on
companies whose operations are leased by such companies or by persons employed
at such companies or by the borrower,     f)   invoice claims on a specific
buyer, for the part where these claims, at the time they are calculated, exceed
30% of the borrower’s total outstanding invoice claims,         The Bank is
entitled to exclude the following invoices from the factoring value:     g)  
invoice claims in a foreign currency not approved by the Bank;     h)   invoice
claims relating to a buyer in a country which the Bank does not authorise;    
i)   other invoice claims which the Bank does not consider that it can accept as
collateral, for example claims on buyers which do not fulfil their commitments
or which can be assumed to risk becoming insolvent.

    All invoices, including those invoices which are not part of the factoring
value, are however transferred to the Bank as collateral for the borrower’s
credit pursuant to section 16 below.

3.   Administrative service, etc.       The Bank will provide the required
administrative service relating to assigned invoice claims in accordance with
the following:

  a)   Ledger booking         Ledger booking of invoices and credit notes, which
are specified in a ledger that can be sent to the borrower periodically.     b)
  Processing of incoming payments         Identification and processing of
incoming payments, as well as daily presentation of these to the borrower.
Payment for invoice claims which come to the Bank are booked on the factoring
with credit account on the next business day.     c)   Reminders and debt
collection demands         The despatch of reminders and debt collection demands
in accordance with the procedures applied by the Bank. Unless otherwise agreed
with the borrower, the Bank will first despatch a reminder; if the invoice claim
is not paid, the Bank will assign the debt collection company to despatch a debt
collection demand. Thereafter, the debt collection company will obtain
instructions from the borrower concerning further action if no payment is made.
    d)   Other service         The subscription fee paid includes a subscription
to the debt collection company’s collection service, as well as certain credit
information service from the Upplysningscentralen UC AB credit information
agency. Separate price lists apply when these services are utilised.

    In the case of errors or omissions by the Bank, the Bank is always entitled
to fulfil its compensation obligation by delivering correct material. The Bank’s
obligation to pay compensation shall never encompass damage that may be
sustained by the borrower in relation to a third party.



Sections 4-7 — the borrower’s obligations

4.   Assignment and information texts       The borrower is responsible for
ensuring that all invoices arising in the borrower’s business bear the
assignment text as provided by the Bank. Credit invoices shall bear the
information to the buyer as stipulated by the Bank. The layout of invoices and
credit invoices shall be decided in consultation between the borrower and the
Bank.   5.   Assignment of the borrower’s invoices to the Bank       At the same
time as invoices and credit notes in the original are despatched to the buyer,
the borrower shall despatch to the Bank a completed assignment document in
accordance with the form provided by the Bank, together with a copy of each
invoice and credit note. In the assignment document, the borrower shall give the
details of the invoices and credit notes, and state their total sum. If a
separate agreement has been made concerning this, an ‘invoice journal’ may be
attached to the assignment document, instead of copies of the invoices and
credit notes. If the Bank consents to the borrower sending invoices and credit

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 2 of 4



    notes by invoice file via the Bank’s file transfer services, transmission of
the invoice file means that the borrower assigns all the invoices contained in
the invoice file as collateral in accordance with this contract. The assignment
shall be regarded as completed when the Bank has received the invoice file.

6.   Responsibility for the accuracy of the factoring value       The borrower
guarantees that no circumstances stated in sections 2 a) — f) exist concerning
the invoice claims included in the factoring value. Should such circumstances
nevertheless be present, the Bank is entitled to exempt these invoices from the
factoring value.       In this case, the Bank is entitled to immediately cancel
the right of utilisation of the credit, or to terminate the credit in advance
pursuant to section 25 below.   7.   The responsibility of the borrower for
submitted information, etc.       The borrower is responsible for all
information supplied on the forms provided by the Bank and on other
documentation which the borrower may send to the Bank being accurate and signed
by an authorised person.       The borrower shall, without delay, issue credit
invoices for approved complaints and shall itself settle any other dealings with
the buyer.

8.   The Bank’s right of insight       The Bank shall have the right of
reasonable insight into the borrower’s operations and, when necessary, shall
also be entitled to make an inspection at the borrower concerning issues of
importance to the Bank in its capacity as lender and pledge-holder.   9.  
Utilisation of the credit, etc.       Utilisation of the credit is granted by
the Bank. The credit amount is provided on the agreed factoring account. The
factoring with credit account is credited with all amounts received as payment
for invoice claims, after deduction of costs, fees or claims accruing to the
Bank/debt collection company. The Bank is also entitled to charge the factoring
with credit account for such costs, fees or claims. Alternatively, the Bank/debt
collection company is entitled to send an invoice and/or inform the borrower on
the account statement and deduct the amount in question from incoming payments.
      Payments for invoice claims which come to the Bank are booked on the
factoring account on the next business day.       A deposit to the factoring
with credit account of a foreign currency cheque drawn on another bank is
normally not available until the fifth business day after the day of
presentation. If the borrower, via the Bank, is advised that a payment relating
to an assigned invoice shall be made to the borrower, the Bank will deposit the
payment to the factoring with credit account, regardless of what is stated in
the payment order.       The borrower authorises the Bank to sign on behalf of
the company cheques issued to the borrower relating to payment of assigned
invoice claims.   10.   Payment directly to the borrower       If payment for an
invoice claim is paid directly to the borrower, the borrower shall immediately
transfer the amount or the countervalue in the currency of the credit to the
borrower’s factoring with credit account with the Bank. The borrower shall
simultaneously, on a form provided by the Bank, inform the Bank by fax of this
payment and in writing request the buyer in future to pay in accordance with the
instructions on the invoice. If the invoice is subject to debt collection
proceedings, the borrower shall also immediately inform the debt collection
company.   11.   Redemption and reversal of assignment       If, within 30 days
calculated from the due date, the buyer has not made full payment for the
invoice claim against which factoring with credit has been granted, the borrower
shall — irrespective of the reason for non-payment — at the request of the Bank
immediately redeem the claim by paying the received credit amount after
deduction of any amount of the claim which may have been paid to the Bank. The
Bank is entitled to remove claims from the factoring value which the buyer has
not paid within 30 days of the due date. However, the Bank’s collateral in the
claim remains.       Even before the expiry of this period and even if the buyer
is not in arrears with the payment, the borrower is obliged, at the request of
the Bank, to immediately redeem the invoice claim in the manner prescribed if:

  •   any circumstances apply which jeopardise payment of the assigned invoice
claim or     •   an assigned invoice claim is as stated in section 2 a)- i).    
The Bank is entitled at a time determined by the Bank to reverse the assignment
of the invoice claim on which credit was not provided.

12.   Payment of overdrawn amount, etc.       If the debt on the factoring with
credit account exceeds the credit amount granted or an amount corresponding to
the factoring limit stated on the signature page of the contract, the borrower
shall upon demand pay the difference. Such overdraft will also incur debit of
separate interest on the terms generally applied by the Bank at any time.   13.
  Several invoices       If the customer who is liable for payment for several
invoices, makes payment to the Bank without stating which invoice the payment
refers to, the sum shall be settled in the first hand against the oldest invoice
claim.   14.   Debt collection       Debt collection measures shall be attended
to by the debt collection company. In case of non-payment when reminders and
debt collection demands have been sent out, the borrower must, upon demand, send
a copy of the invoice to the debt collection company for further debt collection
action, unless an exception has been granted by the Bank.       The Bank/debt
collection company, in consultation with the borrower, will subsequently decide
on further debt collection action. The Bank/debt collection company reserves the
right not to take debt collection action or any other action concerning an
invoice for a small amount or an amount which is subject to complaint or
dispute, or where the Bank/debt collection company does not wish to take such
action for any other reason.       If the Bank/debt collection company does not
receive a reply from the borrower within the time stipulated for inquiries
concerning a debt collection matter, the Bank/debt collection company is
entitled to conclude the matter with the debt collection company and debit all
costs for the debt collection matter to the borrower’s factoring with credit
account.       Collected funds are booked on to the factoring with credit
account. The borrower is responsible for all expenses which are not paid by the
buyer.   15.   Obligation to notify       If the buyer disputes the obligation
to pay invoices or raises any other objections to invoices, to the borrower or
to the Bank/debt collection company, the party that has received such
notification shall immediately notify the other party of this. If the invoice is
subject to debt collection proceedings, the borrower shall immediately inform
the debt collection company.   16.   Pledging       The borrower hereby pledges
to the Bank all invoice claims arising from its operations, including such
claims that the Bank has not approved or will not approve, as well as those
which may not be included in the factoring value, as collateral for all the
obligations to the Bank/Handelsbanken Group that the borrower has or may have in
the future. The Bank/Handelsbanken Group shall determine the order in which the
obligations are to be settled out of the proceeds of the collateral.

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 3 of 4

    Concerning all assigned invoice claims, the borrower must fulfil its
obligations to the buyers.

17.   Prohibition of assignment       As long as this contract applies, the
borrower may not, without the Bank’s consent, enter into agreements with other
parties for the purchase and/or pledging of the borrower’s invoice claims.   18.
  Utilisation and contract interest       As stated on the signature page,
utilisation and contract interest are payable. These are calculated according to
the interest rates, and on the terms which the Bank applies to this type of
credit at any time. The interest rates which apply when this contract is drawn
up are stated on the signature page of the contract.       Should the credit
period not be extended, the contract interest is still payable as long as a
credit is outstanding under this contract, but it shall then be calculated for
the time and the amount which correspond to the outstanding credit amount.   19.
  Fees and costs       The borrower must pay fees in the amounts and according
to the terms which the Bank applies at any time as compensation for the Bank’s
processing of the invoice claims under this contract. The Bank is entitled to
debit these charges to the borrower’s account monthly in arrears, or to deduct
them from the borrower’s incoming payments. The charges currently payable for
services provided by the Bank are shown on the signature page of the contract
and comprise:

  •   Initial arrangement fee     •   Subscription fee     •   Service charge
per invoice, credit and penalty interest invoices     •   Reminder fee — debited
every time the Bank sends a reminder concerning an unpaid overdue invoice     •
  Production of invoice for interest, including despatching cost.

    Other fees, see separate Supplementary price list — Factoring services.    
  The Bank will charge the borrower for any costs arising for manual processing
of invoices and payments.       The Bank is also entitled to charge the borrower
for any additional banking costs.       The Bank is entitled to charge the
borrower a fee for converting the invoice file into the format stipulated by the
Bank in cases where the borrower has opted to purchase this conversion service
from the Bank, or from a subcontractor engaged by the Bank.       The Bank is
entitled to change the fees if circumstances have occurred which affect the cost
of services supplied by the Bank. When fees have been changed, the Bank will
inform the borrower of this in conjunction with the amendment.       The Bank
and the debt collection company are entitled to charge the borrower for the fees
and costs applied by the Bank and the debt collection company at any time.
Particulars of current charges are available from the Bank and the debt
collection company.       The borrower shall reimburse the Bank/debt collection
company for the costs associated with obtaining, maintaining and utilising the
collateral agreed upon, as well as with the lodging of proof and collection of
the Bank’s claim on the borrower or on any other party liable for payment
thereof. For accrued and calculated future costs in connection with this, the
Bank is entitled to deduct from incoming payments an amount to cover such costs
and expenses pending final accounts. The Bank’s written payment reminders shall
thus also be reimbursed.       The minimum annual service charge shall be a sum
equivalent to the service fee per invoice stipulated in the contract, multiplied
by the number of invoices stated on the same page. The Bank may immediately
charge the difference between this sum and the actual service fee paid to the
borrower’s factoring with credit account with the Bank.       Payment is due for
debt collection demands and other debt collection action in accordance with the
price list applied by the debt collection company at any time. The Bank may set
off these costs against incoming payments, or charge them to the borrower’s
factoring with credit account with the Bank.

20.   Penalty interest       If payment of principal, interest or charges is not
effected when due, the borrower shall pay separate annual penalty interest on
the overdue amount until payment is made. On amounts not overdue, the usual
interest rate continues to apply. Penalty interest is calculated at the
utilisation interest rate applying to the facility, plus five percentage points
or, when the entire facility is overdue, one percentage point.   21.   Interest
on credit balances       Interest on deposits can be agreed separately. Interest
is calculated according to the interest rate and on the terms applied by the
Bank at any time for this factoring with credit account. Accrued interest is
paid by the Bank depositing the amount to the account at the end of each
calendar year. In some cases, the Bank is obliged to withhold tax on the
interest.   22.   Authorisation documents       The borrower shall submit
documents to the Bank showing authorisation to utilise the factoring with credit
account. A change in the authorisation cannot be invoked against the Bank until
the borrower has notified the Bank in writing of the change.   23.   Value-added
tax       Value-added tax applying at any time is charged on all fees and costs
where such taxes are payable according to law.   24.   Exchange rate       The
countervalue in SEK of foreign currency amounts is calculated:

  •   for loan purposes at a rate determined by the Bank,     •   for incoming
payments, at the rate applied by the Bank on the day conversion is made.

25.   The right of the Bank to terminate the credit       The Bank may terminate
the credit for payment immediately or at any time determined by the Bank and
suspend further utilisation of the credit, if any of the following circumstances
should apply:

  •   the borrower has failed to meet its obligations under this contract or
otherwise to the Bank,     •   the collateral for the loan or for other
obligations of the borrower towards the Bank is no longer satisfactory,     •  
the borrower has overdrawn the factoring with credit account in a manner as set
out in section 12,     •   there is reasonable cause to assume that the borrower
will not meet his payment obligations to the Bank.

26.   The obligation of the borrower to disclose information       The borrower
is obliged to send an annual report to the Bank each year and in other respects
to provide the Bank with the information and documents concerning its financial
situation as the Bank considers necessary, and to allow a representative of the
Bank to visit the borrower, and in conjunction with this provide the
representative with such information and documents.   27.   Extension of the
credit period, etc.       If the Bank grants an extension of the credit period
and nothing is stated to the contrary in that connection, the credit period will
be extended by the number of months set out on the signature page of the
contract, each time such extension is granted. If the Bank does not grant
extension of the credit period, the Bank is entitled to close the factoring with
credit account. The borrower is always entitled to request that the factoring
with credit account be closed, and to decide when this is to be effected. If the
credit period is not extended, the parties’ rights and obligations remain in
effect concerning the invoice claims which were covered by this contract before
the expiry of the credit period.   28.   Applicable law

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 4 of 4

    This contract shall be governed by and construed in accordance with Swedish
law. Disputes arising from this contract shall be heard in a competent Swedish
court.

29.   Notices       The borrower shall immediately notify the Bank of any change
of address. Letters regarding the factoring with credit account, sent by the
Bank to the borrower, shall be deemed to have reached the borrower not later
than on the seventh day after despatch, if the letter has been sent to the
address set out in this contract, or which is otherwise known to the Bank.
Notices sent by fax shall be deemed to have reached the borrower immediately.  
    These provisions do not apply to notices renewing periods of limitation.  
30.   Limitation of the Bank’s/debt collection company’s liability       The
Bank/debt collection company shall not be held responsible for any loss or other
inconvenience resulting from a breakdown in operations or other interruptions in
the computer systems used in carrying out a specific service. The Bank/debt
collection company shall not be held responsible for any loss or damage
resulting from Swedish or foreign legislation, actions by Swedish or foreign
public authorities, acts of war, strikes, blockades, boycotts, lockouts or other
similar circumstances. The reservation in respect of strikes, blockades,
boycotts and lockouts shall apply even if the Bank/debt collection company
itself takes such measures or is the subject of such measures.       Any damage
which occurs in other circumstances shall not be compensated by the Bank/debt
collection company, provided they have exercised normal care. The Bank/debt
collection company shall in no case be liable for indirect damage.       Where a
circumstance as referred to in the first paragraph prevents the Bank/debt
collection company from making a payment or taking other measures, such payment
or measures may be postponed until the obstacle no longer exists. In the event
of a postponement of payment, the Bank/debt collection company shall, if it is
committed to pay interest, pay such interest at the interest rate prevailing on
the due date for the postponed payment. Where the Bank/debt collection company
is not committed to pay interest, the Bank shall not be obliged to pay interest
at a higher rate than the prevailing reference rate of Sveriges Riksbank
pursuant to Section 9 of the Swedish Interest Act (1975:635), plus two
percentage points.       Where a circumstance as referred to in the first
paragraph prevents the Bank/debt collection company from receiving payments, the
Bank/debt collection company shall, as long as the obstacle exists, be entitled
to interest on the terms prevailing on the due date of the payment.   31.  
Personal Data Act       The Bank is to be regarded as the borrower’s personal
data assistant for the processing of personal data which takes place vis-a-vis
the buyers, and which is necessary for the Bank to be able to perform the
invoice processing satisfactorily. The Bank has no independent right to decide
on the purposes of the data processing and will only process personal data
pursuant to this agreement or other instructions from the borrower. The borrower
is reminded of its own responsibility towards buyers under the Swedish Personal
Data Act (1998:204). The Bank is, however, obliged to take the technical and
organisational measures required to protect the personal data being processed.  
32.   Invoice files       If the Bank consents to the borrower sending invoices
and credit notes by invoice file, the following provisions also apply to this
service:

  e)   The borrower’s responsibility for electronic transfer of invoice
information         The borrower is responsible for the format and content of
the transmitted invoice file being correct and set out in accordance with the
aforementioned general terms and conditions for factoring with credit, as well
as other Bank regulations. The Bank is entitled to charge the borrower for costs
arising due to the borrower’s non-compliance with bank regulations, or to errors
in the invoice file. The borrower is also responsible for ensuring that only
persons authorised by the borrower are permitted to transmit the invoice file to
the Bank. Should the transmitted invoice file prove to contain erroneous
information, or to have been sent by an unauthorised person, or be defective in
any other respect, the borrower will be held responsible for any damage caused
to the Bank as a result of this. The same shall apply if the invoice file is
infected with a computer virus, or causes harm to the Bank or any other party
for any other reason.     f)   Period of agreement for this service         The
right of the borrower to transmit invoices and credit notes by invoice file
applies until further notice. Each party is entitled to give notice of the
termination of this service 90 days after the end of the calendar month during
which the written notice has been given. Unless there are stipulations to the
contrary, the termination of this service will not affect the contract for
factoring with credit. If the contract for factoring with credit is terminated,
this service automatically ceases.         If the borrower does not fulfil its
obligations under the agreement on this service in due order, the Bank is
entitled, with immediate effect, to terminate the borrower’s utilisation of the
service or — if the Bank deems it appropriate — the contract for factoring with
credit. Notice of termination shall be given in writing.     g)   Other        
In other respects, the terms and conditions applying to this service are the
Bank’s “General conditions governing accounts and payment and information
services for corporate customers” (F157) applying at any time. In the event of
conflicting terms between the contract on factoring with credit, including the
aforementioned general conditions, and the provisions in F157, the contents of
this contract, including the aforementioned general conditions, will prevail.

 